Citation Nr: 1113123	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability, with scar.

2. Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability, with scar.

3. Entitlement to an initial disability rating in excess of 10 percent for right knee arthritis, with scar.

4. Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis with Osgood-Schlatter.

5. Entitlement to an initial disability rating in excess of 10 percent for spondylolisthesis, with degenerative disc disease. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The rating decision granted service connection and assigned, effective November 2, 2005, separate 10-percent disability ratings for a back disability and right and left knee disabilities and separate zero-percent disability ratings for right and left shoulder disabilities. In an August 2009 rating decision, the Roanoke RO assigned, effective August 4, 2009, separate 10-percent evaluations for right and left shoulder disabilities.

As the grants during the pendency of this appeal do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial disability rating in excess of 10 percent for spondylolisthesis, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Weighing all doubt in favor of the Veteran, the record reflects that he experiences dislocation of the right shoulder joint.

2. Weighing all doubt in favor of the Veteran, the record reflects that he experiences dislocation of the left shoulder joint.

3. A scar associated with the right and left shoulder disabilities is linear, superficial, non-disfiguring, .10 by .20 centimeters in size, not painful, and includes no skin breakdown, inflammation, edema, or keloid formation. The scar does not limit motion or function.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 20 percent, but no more, are met for a right shoulder disability. 38 U.S.C.A. §§ 1155, 5710 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes 5200 to 5203, 4.118 (2010). 

2. The criteria for an initial disability rating of 20 percent, but no more, are met for a left shoulder disability. 38 U.S.C.A. §§ 1155, 5710 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes 5200 to 5203, 4.118 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims ("Court") held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

These claims are for increased initial ratings, which are based on receipt of a notice of disagreement. VA has no duty to provide further notice upon receipt of a notice of disagreement. 38 C.F.R. § 3.159(b)(3)(i) (2010); see Dingess, 19 Vet. App. at 490 (stating that "once a decision awarding service connection, a disability rating, and an effective date has been made, notice has served its purpose, and its application is no longer required because the claim has already been substantiated"). 

VA has complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All service records and available and authorized private and VA treatment records are associated with the claims folder. The Veteran was afforded a VA QTC examination in August 2009 for examination of his shoulders and a scar associated with both shoulder disabilities. The examiner provided a thorough description of the scar as it relates to the rating criteria. The examiner measured ranges of motion and noted dislocation in conjunction with the disabilities.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 


Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Board assigns separate 20-percent evaluations for right and left shoulder disabilities based on the probative value of the Veteran's credible reports of dislocation. See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). The Board has considered the evidence of record and finds that a staged rating is not appropriate in this instance.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Shoulder disabilities are rated under Diagnostic Codes 5200 to 5203. 

Diagnostic Code 5200 is assigned for limitation of motion of the scapulohumeral joint due to anklyosis. Diagnostic Code 5201 is assigned for limitation of motion of the arm. For limitation to 25 degrees from the side, a 40-percent evaluation is assigned for the major extremity and a 30-percent evaluation is assigned for the minor extremity. For limitation to midway between the side and the shoulder, a 30-percent evaluation is assigned for the major extremity and a 20-percent evaluation is assigned for the minor extremity. For limitation of motion at shoulder level, a 20-percent evaluation is assigned for both major and minor extremities. Diagnostic Code 5202 applies to impairment of the humerus. A 20-percent disability rating is assigned for infrequent episodes, and guarding of movement only at the shoulder level, for both the major and minor extremities, as well as frequent episodes and guarding of all arm movements in the minor extremity. A 30-percent disability rating is assigned for frequent episodes and guarding of all arm movements in the major extremity. Under Diagnostic Code 5203, a 20-percent evaluation is assigned for dislocation of the clavicle or scapula on both the major and minor extremities.

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I. 

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805. Superficial scars, or those not associated with underlying soft tissue damage, are rated under Diagnostic Code 7802. A 10-percent disability rating is assigned for scars with area or areas of 144 square inches (929 square centimeters) or greater. Linear scars are rated under Diagnostic Code 7805, which provides that any disabling effects not considered in a rating provided should be considered under an appropriate diagnostic code. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The RO granted service connection for the Veteran's shoulder disabilities and assigned zero-percent disability ratings in a December 2006 rating decision. The Veteran filed a notice of disagreement in October 2007, indicating that he disagreed with the zero-percent evaluations. An April 2008 point of contact form indicates that the Veteran agreed with the decisions on his shoulders. However, a June 2009 Form 9 includes the issue of post rotator cuff repair, rated at zero-percent disabling. 

Army hospital treatment from the 1990s includes a history of bilateral shoulder pain. An October 1993 Army hospital record indicates a history of dislocation of the left shoulder. An April 1999 record states that an arthroscopic procedure was performed on the right shoulder. 

A January 2006 compensation and pension examination report indicates normal ranges of motion for the shoulder joints, with no pain, fatigue, weakness, lack of endurance, or incoordination. See Deluca, 8 Vet. App. at 202.

An August 2009 VA QTC examination report indicates a reported history of left shoulder dislocation and right shoulder rotator cuff impingement. The examiner noted that the Veteran was right-handed. The Veteran reported weakness, giving way, lack of endurance, pain, and current dislocation. He reported flare-ups as often as one to two times per month, lasting up to three days. Upon examination, neither shoulder showed signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement. Ranges of motion were recorded as normal. The examiner stated that, on both sides, the joint function was additionally limited by pain and weakness after repetitive use. However, the examiner stated that range of motion was not further limited by additional factors. See DeLuca, 8 Vet. App. at 202. 

The examiner further noted that a scar affecting both shoulders was superficial, linear, and measured .10 by .20 centimeters. The scar was not painful on examination and there was no skin breakdown. No underlying tissue damage, inflammation, edema, or keloid formation was present. The scar was not found to be disfiguring or to limit motion or function.

At a February 2011 Board hearing, the Veteran testified that he experiences pain upon abduction of his shoulder, increased pain with certain types of weather, and continuing dislocation. He estimated dislocation of the right shoulder twice in the past year, which he said he is able to readjust without seeking medical treatment. The Veteran reported that, because his left shoulder is weaker, he guards it more than the right. He also stated that the left shoulder is worse because of the weakness. 

As a layperson, the Veteran is competent to report symptoms of pain and dislocation of his shoulders. Moreover, the Board finds the Veteran credible in his statements that he continues to experience bilateral dislocation and fear of dislocation, with pain and guarding of the shoulders, such that without such guarding dislocation would occur. The medical evidence of record reflects a documented history of dislocation of the left shoulder and consistent recent reporting of dislocation. At an August 2009 QTC examination, during which the Veteran reported dislocation, the examiner did not indicate, after medical examination, that the Veteran's reports were incredible, though the examiner stated that the shoulders showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Separate 20 percent ratings will therefore be assigned for dislocations of the right and left shoulders.

The preponderance of the evidence is against a finding that a higher evaluation applies. Ranges of motion at both VA examinations were recorded as normal. At a February 2011 Board hearing, the Veteran indicated that he begins to feel pain when he raises his arm to shoulder level. The Veteran stated he is able to do chores around the house but has to be very careful. He reported that, while he is able to, he tries not to lift anything overhead because he is concerned about dislocation. A 30-percent evaluation, based on limitation of motion of the major extremity, is warranted when motion is limited to midway between side and shoulder level. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. For the minor extremity, a 30-percent evaluation based on limitation of motion is warranted when motion is limited to 25 degrees from the side. See id. The Veteran reported he is at least able to raise his arms to shoulder level before he feels any discomfort. The Veteran has not asserted, nor does any medical evidence of record suggest, that the Veteran is limited to these levels due to either a right or a left shoulder disability. 

Under the applicable rating criteria, a scar affecting both shoulders is not compensable. See 38 C.F.R. § 4.118. The scar is not large enough for a separate 10-percent evaluation, available under Diagnostic Code 7802, for scars 929 square centimeters or greater. See id. 

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2010).

In this case, the Board finds referral for consideration of an extraschedular rating is not warranted. The Veteran has not reported any periods of hospitalization due to his shoulder disabilities and he is employed. These factors do not render impractical the application of the regular schedular standards, which consider the impact of disability on civilian occupations in providing an accurate disability rating. See 38 C.F.R. § 4.1. 
 
Accordingly, the Board assigns a 20-percent evaluation for a right shoulder disability and a 20-percent evaluation for a left shoulder disability. 

ORDER

Entitlement to a 20-percent evaluation is granted for a right shoulder disability.

Entitlement to a 20-percent evaluation is granted for a left shoulder disability.


REMAND

The Board remands the issues of entitlement to an initial disability rating in excess of 10 percent for spondylolisthesis and right and left knee disabilities for further development of medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that, when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for spondylolisthesis and knee disabilities. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder from August 2009.

2. After waiting an appropriate time period for the Veteran to respond and for all records to be gathered, the RO/AMC must schedule the Veteran for a VA examination by an examiner or examiners with appropriate expertise. The purpose of examination is to determine (1) the etiology and severity of any neurological symptoms, to include radiculopathy and bladder and sexual dysfunction, and (2) ranges of motion for the knees during reported flare-ups due to repetitive use and weather conditions. 

The following considerations must govern the examination or examinations:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The examiner must review all medical and lay evidence of record. 

c. In particular, for examination of spondylolisthesis, the examiner must review a February 2011 Board hearing, in which the Veteran reported radiculopathy and bladder and sexual dysfunction.

d. In particular, for examination of the right and the left knee disabilities, the examiner must review a February 2011 Board hearing, in which the Veteran reported swelling after walking a mile, swelling and debilitating pain due to weather changes, and flare-ups one to two times a month for two to four days. 

e. The examiner must consider the Veteran's lay testimony regarding his current symptomatology and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the Veteran's assertions. 

f. If deemed appropriate by an examiner, the Veteran must be scheduled for indicated tests and studies. 

g. For spondylolisthesis, the examiner must provide a diagnosis for and describe all current manifestations, including any neurological symptoms found. For any neurological symptoms noted, the examiner must state whether each is etiologically related to spondylolisthesis or accompanying degenerative disc disease. For each neurological disorder found to be related to spondylolisthesis, the examiner must opine whether any nerve paralysis is mild, moderate, or severe, and report all manifestations of the condition. If bladder dysfunction is found to be related to spondylolisthesis, the examiner must state whether the condition requires the use of absorbent pads and how often such pads must be changed.

h. For bilateral knee disabilities, the examiner must provide ranges of motion upon examination. The examiner must also state whether motion is further limited when pain, weakness, fatigue, repetitive use, or incoordination, is present, due to the Veteran's disability. If so, the examiner must state adjusted ranges of motion as limited by these factors. The examiner must state to what extent motion may be limited during the Veteran's reported flare-ups, as described in a February 2011 Board hearing.   

i. In all conclusions, the examiner must identify and explain the medical bases of his or her opinions with reference to the claims file. If an examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. The RO/AMC must readjudicate the claims. If the benefits sought remain denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


